                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No. SA CV 19-2161-DOC-KES                                   Date: January 13, 2020

Title: COMPETENT SOFTWARE PVT. LTD. v. CORELOGIC SOLUTIONS, LLC


PRESENT:

                   THE HONORABLE DAVID O. CARTER, JUDGE

            Rolls Royce Paschal                              Not Present
             Courtroom Clerk                                Court Reporter

      ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
            PLAINTIFF:                                  DEFENDANT:
           None Present                                  None Present


      PROCEEDINGS (IN CHAMBERS): ORDER DENYING PLAINTIFF’S
                                 MOTION TO REMAND [10]

       Before the Court is Plaintiff Competent Software Pvt. Ltd.’s (“Plaintiff”) Motion
to Remand (“Motion”) (Dkt. 10). The Court finds this matter appropriate for resolution
without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having reviewed the moving
papers submitted by the parties, the Court DENIES Plaintiff’s Motion to Remand.

I.    Background

      A.     Facts

        The following facts are drawn from Plaintiff’s Complaint (Dkt. 1-1) and
Defendant’s Notice of Removal (“Notice”) (Dkt. 1). Plaintiff is a company based in New
Delhi, India, and provides data entry, software, and related services for customers in the
real estate industry. Compl. ¶ 1. In October 2008, Plaintiff and First American Real
Estate Information Services, Inc. (“First”) entered into a written Master Services
Agreement (“MSA”), which in part provided that Plaintiff would perform data entry and
software services for First. Id. ¶ 5. In or about the year 2010, Defendant CoreLogic
Solutions, LLC (“Defendant”) succeeded to First’s interests under the MSA. Id. Plaintiff
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-2161-DOC (JDEx)                                        Date: January 13, 2020
                                                                                          Page 2


claims that Defendant breached the MSA by failing to pay for services under the MSA,
and now owes approximately $878,952.70.

       The MSA contains an arbitration provision that provides that disputes arising from
or in connection with the MSA “shall be submitted to and determined by arbitration.”
Notice ¶ 7. This arbitration clause is within the Convention on the Recognition and
Enforcement of Foreign Arbitral Awards (the “Convention”). Id. ¶¶ 4-10.

       B.     Procedural History

        Plaintiff originally filed suit in the Superior Court of California, County of
Orange, on September 17, 2019 (Dkt. 1-1). Plaintiff brings the following causes of
action:

       (1) breach of contract;

       (2) work, labor, and services rendered; and

       (3) reasonable value of work, labor, and services.

See generally Compl. Defendant removed the action to this Court on November 8, 2019.
See generally Notice. Plaintiff filed the instant Motion to Remand and a supporting
Memorandum (Dkt. 10-1) on December 3, 2019. On December 16, 2019, Defendant filed
a brief in Opposition (Dkt. 14), and Plaintiff submitted its Reply (Dkt. 15) on December
23, 2019.

II.    Legal Standard

       “If at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
relevant part that “any civil action brought in a State court of which the district courts of
the United States have original jurisdiction, may be removed . . . to the district court of
the United States for the district and division embracing the place where such action is
pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
jurisdiction,” and the party seeking removal “bears the burden of establishing federal
jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
(emphasis added) (citations omitted). A federal court may order remand for lack of
subject matter jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-2161-DOC (JDEx)                                       Date: January 13, 2020
                                                                                         Page 3


        Under 9 U.S.C. § 205, federal district courts have removal jurisdiction when the
action “relates to an arbitration agreement or award falling under the Convention.” Id.
The Ninth Circuit has interpreted this language “to convey sweeping removal
jurisdiction,” finding such relation “whenever an arbitration agreement under the
Convention could conceivably affect the outcome of the plaintiff’s case.” Infuturia
Global Ltd. v. Sequus Pharms., Inc., 631 F.3d 1133, 1138 (9th Cir. 2011) (quoting Beiser
v. Weyler, 284 F.3d 665, 669 (5th Cir. 2002)); see also Beiser, 284 F.3d at 669 (“[T]he
district court will have jurisdiction under § 205 over just about any suit in which a
defendant contends that an arbitration clause falling under the Convention provides a
defense.”). When removal is pursuant to § 205, “the ground for removal . . . need not
appear on the face of the complaint but may be shown in the petition for removal.”
9 U.S.C. § 205.

       If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
Env’t, 523 U.S. 83, 94, 101-02 (1998). The lack of subject matter jurisdiction may be
raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
remand pursuant to 28 U.S.C. § 1447(c).

III.   Discussion

       At the outset, the Court observes that it has subject matter jurisdiction over this
removal. Defendant’s Notice demonstrates that the arbitration clause of the MSA is
within the scope of the Convention. Given the “sweeping removal jurisdiction” conferred
by 9 U.S.C. § 205, the Court finds that arbitration agreement could “conceivably affect”
the outcome of this action, and therefore that jurisdiction obtains.

       Plaintiff argues that this removal was improper because the forum selection clause
of the MSA precludes removal. But Plaintiff’s interpretation of the forum selection
clause, as will be shown momentarily, is without merit.

       Under Ninth Circuit precedent, “[f]orum selection clauses are prima facie valid,”
and federal law governs their interpretation. Manetti-Farrow, Inc. v. Gucci America, Inc.,
858 F.2d 509, 513-14 (9th Cir. 1988). It therefore falls to the Court to interpret the forum
selection clauses in the MSA and determine whether the MSA prevents Defendant from
removing the action.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-2161-DOC (JDEx)                                      Date: January 13, 2020
                                                                                        Page 4


       The forum selection provisions of the MSA read, in relevant part, as follows:
“Each Party hereby submits to the non-exclusive jurisdiction of any court (state or
federal) sitting in Orange County, California and waives any objection based upon lack of
personal jurisdiction, improper venue or forum non conveniens with respect to actions
brought in such courts.” Mem. at 3.

        This language lends no support to Plaintiff’s contention that the MSA precludes
removal once Plaintiff “has elected one of the two permissible jurisdictions,” i.e., state
court, “to which [Defendant] had already consented.” Mem. at 4. While the forum
selection clause explicitly waives objections on the basis of personal jurisdiction, venue,
and forum non conveniens, it makes absolutely no mention of removal, and the Court will
not read in a waiver of the right to removal when zero textual basis for such a waiver
exists. The MSA also explicitly provides that the parties “submit[] to the non-exclusive
jurisdiction” of “state or federal” court (emphasis added); the inescapable conclusion is
that the MSA contemplates either option as a permissible forum.

        Nor does the reference to “Orange County, California” necessitate the inference
that the Orange County Superior Court has exclusive jurisdiction over the action once
selected by Plaintiff. The Ninth Circuit has distinguished between forum selection clauses
that refer to the courts “of” a state, county, etc. and those that specify the courts “in” a
state, county, etc. Simonoff v. Expedia, Inc., 643 F.3d 1202, 1205-06 (9th Cir. 2011). The
former is a jurisdictional demarcation; thus, “the courts of Virginia” was held to refer to
Virginia state courts. By contrast, “in” establishes a geographic limitation, and therefore
includes both the state and federal courts in that location. Id. at 1205-07. This Court, of
course, is within the borders of Orange County, and as such is a permissible forum under
the MSA. Simply put, the MSA allows the parties to bring suit in either the state or
federal court sitting in Orange County, and in no way precludes removal from the former
to the latter.

       The Court therefore concludes that the forum selection provisions of the MSA
allow suit in this Court and do not restrict Defendant’s ability to remove the case.
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. SA CV 19-2161-DOC (JDEx)                                   Date: January 13, 2020
                                                                                    Page 5


IV.   Disposition

      For the reasons set forth above, the Court DENIES Plaintiff’s Motion to Remand.

      The Clerk shall serve this minute order on the parties.

MINUTES FORM 11
CIVIL-GEN                                                       Initials of Deputy Clerk: djl
